PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Fahle, Daniel
Application No. 16/470,086
Filed: June 14, 2019
For: PANELS, MOUNTING CLAMPS AND WALL OR CEILING COVERING FOR A 3-DIMENSIONAL PATTERN OF WALL- AND CEILING PANELS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed December 16, 2021, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

This application became abandoned for failure to timely pay the issue and to submit an oath or declaration or substitute statement on or before November 16, 2021, as required by the Notice of Allowance and Fee(s) Due and the Notice Requiring Inventor’s Oath or Declaration, mailed August 16, 2021, which set a period for reply of three months.  Accordingly, the date of abandonment of this application is November 17, 2021.  A Notice of Abandonment was mailed December 30, 2021.  

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item (1).

The Office acknowledges receipt of the Part B – Fee(s) Transmittal, with the issue fee payment of $1,200, filed on December 16, 2021.  However, the Substitute Statement in Lieu of an Oath or Declaration (Substitute Statement) filed on December 16, 2021, has been deemed improper.  Specifically, the relationship of the applicant to the inventor must be the same on the Substitute Statement as it appears in the Application Data Sheet (ADS) filed June 14, 2019.  Thus, a renewed petition under 37 CFR 1.137(a) should be submitted with either a corrected Substitute Statement or a corrected ADS.  

The file does not indicate a change of address has been submitted, although the address given in the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given in the petition; however, the Office will mail all future correspondence solely to the address of record.  

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 






/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions


cc: 	Jacob C. Bachman	455 N. Cityfront Plaza Dr., Suite 3600	Chicago, IL  60611-5539



    
        
            
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).